Citation Nr: 0124173	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for osteoarthritis of 
the hands with associated Heberden's nodes as a result of 
exposure to electromagnetic radiation.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.

This matter comes the Board of Veterans' Appeals (Board) on a 
appeal from a May 1999 rating decision of the RO.  

The veteran appeared for a hearing at the RO before the 
undersigned Member of the Board in July 2001.  



FINDINGS OF FACT

1.  In an April 1997 decision, the RO denied the veteran's 
original claim of service connection for osteoarthritis of 
the hands due to ionizing radiation; the veteran was advised 
accordingly; he failed to initiate a timely appeal.  

2.  The additional evidence received subsequent to the April 
1997 rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for osteoarthritis of 
the hands.  





CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the  claim of service connection for 
osteoarthritis of the hands with associated Heberden's nodes 
as a result of exposure to electromagnetic radiation..  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1997, the RO denied the veteran's claim of service 
connection for osteoarthritis of the hands with associated 
Heberden's nodes, due to exposure to electromagnetic (EMG) 
radiation.  The veteran was advised of the decision and 
notified of his appellate rights in April 1997.  

In November 1998, he submitted a letter to his Congressman, 
expressing his disagreement, and in March 1999, he submitted 
a Notice of Disagreement to the RO.  The RO advised the 
veteran that he had failed to appeal the April 1997 decision 
in a timely manner, and that new and material evidence was 
required to reopen his claim.  38 C.F.R. § 20.302(a) (2001).  
The April 1997 decision is final.  38 U.S.C.A. § 7105.  

The evidence before the RO at the time of the April 1997 
rating decision consisted of service medical records and a 
January 1997 VA examination report.  The service medical 
records, including a separation examination report of August 
1955, were completely negative for complaints or clinical 
findings regarding the veteran's hands.  

The VA examination report of January 1997 noted an obvious 
deformity of the veteran's hands characterized by a large 
Heberden node over the dorsal distal interphalangeal (DIP) 
joint of the index finger, and smaller nodes over the little 
finger of each hand.  The radiographs of the veteran's hands 
showed changes at the DIP joints consistent with 
osteoarthritis.  

The VA examiner reported a diagnosis of osteoarthritis of the 
hands with associated Heberden's nodes.  He stated that he 
was unaware of any literature to support a finding that 
exposure to unshielded radiation form a radar magnetron, or 
any other radar source, caused osteoarthritis.  

In April 1999, the veteran submitted a statement requesting 
that his claim of service connection for osteoarthritis of 
the hands due to exposure to ionizing radiation be reopened.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

The analysis to be applied when a claim to reopen is 
presented begins with a determination of whether there is 
evidence not submitted previously, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

That is, if the evidence contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, it should be considered 
regardless of whether it changes the original outcome.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  

Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the RO's April 1997 rating decision, the veteran has 
submitted multiple statements, an excerpt from a government 
issued "Radio Sets Service Manual," and a private doctor's 
statement.  

The veteran was also afforded a VA examination in June 2000.  
He testified at a hearing before a Hearing Officer at the RO 
in June 2000 and then at hearing before the undersigned 
Member of the Board in July 2001.  

Of particular significance in the evidence submitted since 
April 1997 is a May 2000 statement from Dr. Dworken, an 
orthopedic physician.  He evaluated the veteran's hands and 
noted that the veteran had rather severe osteoarthritis of 
his hands, and did not have it in his feet, shoulder, elbow, 
or other long bones.  Dr. Dworken stated that the veteran's 
exposure to electromagnetic radiation during service was the 
most likely cause of his arthritis.   

During his June 2000 and July 2001 hearings, the veteran 
testified that he was a radar technician during service, and 
that his main duty was to adjust the gauss density of the 
magnetron.  He reported that he was never shielded while 
making the adjustments and made them regularly while the 
machine was operating during his nearly four years of 
military service.  He stated that he was never advised of the 
danger of the rays or provided any protection.  He testified 
at length regarding the specifics of his duties, particularly 
while working the maintenance shift, which was when he was 
required to adjust the density multiple times during an 
evening, causing repeated exposure to his hands.  

The VA examination report of June 2000 confirmed the 
diagnosis of osteoarthritis of both hands, without opinion as 
to etiology.  

In reviewing the evidentiary record, the Board concludes that 
the veteran has submitted new and material evidence that 
warrants the reopening of his claim.  The statement from Dr. 
Dworken indicated that the veteran's osteoarthritis was linked 
to service and the veteran's testimony provided plausible 
evidence to support his exposure to this form of radiation.  

Thus, the Board finds that this new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  



ORDER

As new and material evidence has been presented to reopen the 
veteran's claim of service connection for osteoarthritis of 
the hands with associated Heberden's nodes as a result of 
exposure to ionizing radiation, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

Having reopened the veteran's claim, the Board finds that 
further evidentiary development of the record is required 
prior to appellate handling.  

The veteran asserts service connection based upon exposure to 
radiation.  The veteran testified before the undersigned 
Board Member in July 2001 regarding the details of his 
occupational exposure, and the Board finds that his testimony 
is credible.  Thus the Board concedes and accepts for the 
purposes of this claim, that the veteran was exposed to 
electromagnetic radiation during service.  

While the veteran clearly does not have a radiogenic disease 
as identified in 38 C.F.R. § 3.309(d) (2001), allowing for 
consideration on a presumptive basis, he is not precluded 
from establishing service connection on a direct basis.  

In that regard, the Board notes that current case law 
provides for the possibility of establishing service 
connection under the theory of exposure to radiation or to 
high-energy electromagnetic fields, regardless of whether a 
specified radiogenic disease has been identified, when the 
veteran presents competent medical evidence indicating the 
presence of a disability due to radiation exposure.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the instant case, in light of the veteran's exposure to 
electromagnetic radiation during service, and his doctor's 
statement linking arthritis to such exposure, the Board finds 
that further development is necessary to substantiate the 
veteran's claim.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required, as well as 
compliance with VA regulations governing the implementation 
of the VCAA.  

The pertinent portions of the recently published regulations 
are also effective November 2000, and must be considered by 
the RO in the first instance in this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time without initial consideration of this law and 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to all medical 
treatment for osteoarthritis or other 
hand disorder since May 2000.  Based on 
his response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  All VA 
treatment records not already associated 
with the claims file should be obtained 
for review in this regard.   

2.  The RO should also secure from the 
veteran the necessary release to contact 
Dr. Dworken.  After obtaining such 
release, the RO should request that Dr. 
Dworken provide a rationale for his 
opinion relating the veteran's 
osteoarthritis of the hands to exposure 
to electromagnetic radiation, and any 
scientific basis for his opinion.  A 
complete explanation, and the veteran's 
accompanying treatment records should be 
requested in this regard.  

3.  After obtaining Dr. Dworkin's 
response to the inquiry requested above, 
the RO should arrange for a VA 
examination to determine the nature and 
likely etiology of the claimed hand 
disorder.  The examiner should elicit 
from the veteran his military 
occupational history, and request that 
the veteran describe the details of his 
exposure to electromagnetic radiation, 
including its frequency and duration.  
The examiner should perform a complete 
examination in order to identify and 
determine the nature and extent of the 
claimed hand disorder.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
the examiner should comment upon Dr. 
Dworkin's opinion in reaching his/her 
conclusion.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has 
current disability manifested by 
osteoarthritis of the hands with 
associated Heberden's nodes as the result 
of his exposure to electromagnetic 
radiation in service or other disease or 
injury that was incurred in or aggravated 
by service.  The examiner should provide 
a complete rationale for opinions 
expressed.   

4.  The RO should then review the 
evidence of record, after undertaking any 
additional development which it may deem 
necessary.  In reviewing the file, the RO 
should be mindful to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and 38 C.F.R. §§ 3.159, 
3.326 (See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), has been completed.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence she 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

